Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of the basis weight of less than 4 gsm is already present in claim 1 from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 16-17, 20  is/are rejected under 35 U.S.C. 103 as obvious over Jacobs et al, U.S. Patent No. 5,810, 954 in view of Shelley et al, U.S Patent Application Publication No. 2002/0090499.
Jacobs et al discloses a fabric laminate suitable for use in diapers and hygiene products comprising crimped multicomponent spunbond layers and a meltblown layer between the spunbond layers.  See col. 1, lines 18-25; col. 6, lines 33 – 51; col.7, lines 45-60; col. 8, lines 1-20.  The layers can be bonded by pattern bonding wherein the pin density of the bonding pins are 50-400 pins per square inch, which encompasses the claimed range of 20-30 dots per square centimeter,  and the bond area is 12-19%.  See col. 12, lines 30-32.  The meltblown fibers are preferably microfibers having a diameter of less than 10 um.  See col. 5, lines 1-4.  Jacobs also discloses the claimed method of making the fabric.  See examples.  Basis weights for the layers can be from 3-400 gsm.  See col. 6, lines 12-16.  
Jacobs differs from the claimed invention because it does not clearly teaches employing both lofty crimped spunbonded layers and non-crimped spunbonded layers.
However, Shelly et al discloses multilayered laminate structures comprising spunbonded and meltblown layers which can include a variety of layers including crimped, lofty spunbonded layers and non-crimped spunbonded layers as well as meltblown layers in order to control the particular properties of the resulting laminate.  See paragraph 0039, claims 21, 22, 35 and figure 1 showing a crimped spunbonded layer, a meltblown layer and a non-crimped spunbonded layer.  The fibers may be homopolymers.  See paragraph 0045.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed non-crimped layers in the structure of Jacobs, in order to impart different properties to the final structure.  
Jacobs does not disclose the claimed meltblown efficiency of the fabric, which is hydrostatic head of the fabric, expressed in millimeters and tested according to WSP80.6, divided by basis weight of the meltblown nonwoven layer, expressed in grams per square meter, is higher than 100 mm/gsm.
However, since the instant specification discloses that the improved barrier properties are due to the use of the crimped spunbonded filaments, and since Jacobs teaches the same structure, it is reasonable to expect that the material of Jacobs will have the claimed properties, since like materials must have like properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Jacobs discloses a laminate as set forth above.  
Jacobs does not disclose the claimed dot size.  However, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  




Claims 8,11-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Shelley as set forth above, and further in view Westwood, U.S. Patent Application Publication No. 2010/0222755.
Jacobs discloses an SMS laminate as set forth above.
Jacobs differs from the claimed invention because it does not disclose the claimed fiber diameters, the backsheet and the presence of the superabsorbent particles.
However, Westwood discloses that it was conventional to form diapers so that they comprised a topsheet, absorbent core and impermeable backsheet which comprises an SMS laminate and which includes superabsorbent in the core and an impermeable backsheet. Westwood also teaches fiber diameters of 0.1-250 um for the spunbond and meltblown fibers. See paragraphs 0018, 0019, 0021, 0027, 0104, 0105.
Therefore, it would have been obvious to have incorporated the SMS laminate of Jacobs using fibers having the diameters as taught by Westwood into absorbent articles having backsheets and superabsorbent particles as taught by Westwood, in view of the teachings of Jacobs that the SMS laminates are useful in diapers and hygiene products.  Since both of the spunbond layers in Jacobs are crimped, they will necessarily meet the structure as claimed.
With regard to the particular size of the discrete dots of the bond, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  
Applicant’s amendments have overcome the 112 rejections.
Applicant's arguments filed 11/5/21 have been fully considered but are not persuasive.
Applicant argues that Shelley only teaches employing crimped monocomponent fibers.  However, Jacobs already teaches employing crimped bicomponent fibers.  Shelley is relied on for teaching employing spunbond layers which comprise crimped and spunbond layers which comprise uncrimped fibers in order to control various properties of the fabric.  
Applicant argues that Shelley does not disclose the claimed basis weights.  However, Jacobs teaches a range of basis weights for the spunbond and meltblown layers which encompasses the claimed range.  See col. 6, lines 12-16.  
Applicant argues that Jacobs teaches away from using uncrimped fibers because Jacobs desired fiber freeness.  However, Jacobs teaches at col. 10, lines 11-19 that the combination of fine fibers, improved fiber freeness by the techniques of crimped fiber, mechanical stretch softening and differential bond roll temperatures all together allow for improved SMS fabrics having higher drape.  By modifying Jacobs by also including uncrimped spunbonded layers, crimped spunbonded layers would still be present as would all the other parameters which produced the improved drape in the fabric, as well as the additional properties added by including an uncrimped layer as taught by Shelley.
Applicant argues that Jacobs mentions crimped bicomponent fibers but the example of Jacobs is for a monocomponent fiber.  However, Jacobs is prior art for all it teaches and since it 
Applicant argues that Jacobs does not teach the claimed basis weights and the limitation wherein the meltblown layer makes up less than 15% of the basis weight of the structure.  However, Jacobs teaches a range of weight for the layers which encompasses the claimed weights.  Thus, the person of ordinary skill in the art would have been able to select appropriate weights for each layer from within the range taught by Jacobs and depending upon the reason each layer is present, i.e., as a barrier, to provide loft, etc.  
Applicant’s amendment to recite the basis weight of the meltblown layer overcomes the rejection of Arnold in view of Shelley.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789